DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application 19153075.7, filed on January 22, 2019 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 13, 17, and 19 are objected to because of the following informalities:  
Regarding claims 1, 13, and 19, the limitation “such that” recited in line 6 of pg. 23, line 12 of pg. 24, and line 3 of pg. 25 may be interpreted as NOT a positive recitation. Therefore, it is suggested to amend the claims to utilize a positive limitation (e.g. “wherein” etc. provided as merely an example).
Claim 17 appears to be written in an independent form and is also referring back to the claims 1 and 13.  In an interpretation claim 17 may be interpreted as an independent claim and in a different interpretation claim 17 may also be interpreted as a dependent claim since the claim refers back to claims 1 and 13. In order to avoid any possible ambiguity, it is suggested to re-write the claim 17 including the limitations from claims 1 and 13 to ensure that it is an independent claim without referring back to claims 1 and 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 4-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rozenberg et al. (US 20020038121 A1).
	Regarding Claim 1, Rozenberg et al. hereinafter Rozenberg discloses a tracker (Fig. 5 - (500)) configured to be associated with a patient or a surgical tool (Fig. 4 – tracker is associated with the body) that is to be tracked by a surgical navigation system (Para [0030] – “The optical waveguide 104 may be illuminating in red light, and may enable one to follow the position of the catheter in blood vessels which are approximately in the depth of 1-1.5 cm from the skin surface”, therefore the tracker is tracked), the tracker comprising:

    PNG
    media_image1.png
    636
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    682
    media_image2.png
    Greyscale

an optical fibre (Fig. 1 – waveguide (104), Para [0028] – “The optical waveguide may be any one of a group of well known or yet to be devised optical pipes or treads adapted to conduct propagating electromagnetic radiation, for example an optical fiber”) having a longitudinal extension and configured to be optically coupled to a light source (Fig. 4 shows catheter with waveguide [optical fiber] coupled to a light source, Para [0034] – “Referring to FIG. 4, there is shown the electric catheter of FIG. 2, being inserted into a body of a patient, Radiation produced by illuminating radiation source 204 passes though waveguide 104”) such that the optical fibre transmits light emitted by the light source (Para [0034] – “Radiation produced by illuminating radiation source 204 passes though waveguide 104 and is emitted at a point of egress”),
wherein the optical fibre has a lateral surface along its longitudinal extension and is configured to emit light via at least a portion of the lateral surface (Para [0035] – “Referring to FIG. 5, there is shown a catheter 502 with a waveguide 104, where the waveguide 104 has multiple points of egress 508 a through 508 z”, as shown in Fig. 5 the multiple points of egress are on a lateral surface of the wave guide).
Regarding Claim 2, Rozenberg discloses all the elements of the claimed invention as cited in Claim 1.
Rozenberg further discloses wherein the optical fibre comprises a plurality of light emitting portions that are spaced apart along its longitudinal extension (Para [0035] – “Referring to FIG. 5, there is shown a catheter 502 with a waveguide 104, where the waveguide 104 has multiple points of egress 508 a through 508 z”).
Regarding Claim 4, Rozenberg discloses all the elements of the claimed invention as cited in Claim 1.
Rozenberg further discloses wherein the at least one light emitting portion is confined to an essentially point-shaped spot on the optical fibre (Para [0035] – “Referring to FIG. 5, there is shown a catheter 502 with a waveguide 104, where the waveguide 104 has multiple points of egress 508 a through 508 z”).
Regarding Claim 5, Rozenberg discloses all the elements of the claimed invention as cited in Claim 1.
Rozenberg further discloses further comprising a light absorbing sleeve configured to encase at least a part of the optical fibre, wherein the sleeve defines an area with an opening or a reduced light absorbance (Sleeve = catheter, Para [0035] – “Referring to FIG. 5, there is shown a catheter 502 with a waveguide 104, where the waveguide 104 has multiple points of egress 508 a through 508 z”, therefore it is interpreted the catheter has openings of point of reduced light absorbance for the light from the multiple points of egress to shine through).
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikolchev (US 6336904 B1).
Regarding Claim 19, Nikolchev discloses A method of operating a surgical navigation system that comprises an optical sensor (Col. 3 lines 36-37 – “The emitted illumination may be detected visually  and a tracker with an optical fibre having a longitudinal extension (Col. 6 lines 18-23 – “Localization wire 30 may be generally the Same as localization wire 10, including a shaft 32 and an anchor 34, but will further include a plurality of windowS36 Spaced apart axially along its length. An optical fiber or wavelength 33 runs axially through the shaft 32”) and configured to be optically coupled to a light source such that the optical fibre transmits light emitted by the light source (Col. 8 lines 33-36 – “Once the probe 100 is properly positioned, light from a light source 112 may then be directed to the same or a different light fiber in the direction of arrow 122”), wherein the optical fibre has a lateral surface along its longitudinal extension and is configured to emit light via at least a portion of the lateral surface (Col. 6 lines 18-25 – “Localization wire 30 may be generally the Same as localization wire 10, including a shaft 32 and an anchor 34, but will further include a plurality of windowS36 Spaced apart axially along its length. An optical fiber or wavelength 33 runs axially through the shaft 32 and includes a plurality of optical dispersion elements or points along its length generally aligned with each of the windows 36”), wherein the method comprises the steps of:
detecting, by the optical sensor, light emitted by the portion of the lateral surface of the optical fibre (Col. 3 lines 36-37 – “The emitted illumination may be detected visually or via an electronic detector.”); and
calculating at least one of a position and an orientation of the tracker in a coordinate system of the surgical navigation system based on the detected light (Col. 3 lines 41-43 – “optical detection may be performed using an infrared or light detector and the position of the illumination Source presented or analyzed electronically”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg et al. (US 20020038121 A1) as applied to claim 1 above, and further in view of Wang (US 20060285350 A1).
Regarding Claim 3, Rozenberg discloses all the elements of the claimed invention as cited in Claim 1.
As cited above Rozenburn discloses the optical fiber with the light emitting portions conversely Rozenberg does not teach wherein the at least one light emitting portion extends longitudinally along the optical fibre.
wherein the at least one light emitting portion extends longitudinally along the optical fibre (Fig. 5 reproduced below shows the side emitting portions extending longitudinally).

    PNG
    media_image3.png
    308
    439
    media_image3.png
    Greyscale

The disclosure of Wang is an analogous art considering it is in the field fiber optic lighting system for navigational aids.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the emitting portion of Wang to achieve the same results. One would have motivation to combine because it provides “a lighting and demarcation system that is robust and relatively insensitive to surface conditions” (Para [0005]).
Regarding Claim 6, Rozenberg discloses all the elements of the claimed invention as cited in Claim 1.
Rozenberg further discloses wherein the optical fibre has two opposite ends (Fig. 4 reproduced above shows the optical fiber 104 with two opposite ends) and 
Converseky Rozenberg does not teach both ends of the optical fibre are configured to be optically coupled to the light source.
both ends of the optical fibre are configured to be optically coupled to the light source (As shown in Fig. 7 each end of each optical fiber is coupled together and both ends are of the entire coupled optical fiber are coupled together and connected to the laser source (102)).

    PNG
    media_image4.png
    330
    504
    media_image4.png
    Greyscale

The disclosure of Wang is an analogous art considering it is in the field fiber optic lighting system for navigational aids.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the coupling of Wang to achieve the same results. One would have motivation to combine because it provides “a lighting and demarcation system that is robust and relatively insensitive to surface conditions” (Para [0005]).
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg et al. (US 20020038121 A1) as applied to claim 1 above, and further in view of Shoepp et al. (US 20150327948 A1).
Regarding Claim 7, Rozenberg discloses all the elements of the claimed invention as cited in Claim 1.
further comprising a carrier, wherein the […] is supported by the carrier.
However Shoepp et al. hereinafter Shoepp discloses further comprising a carrier, wherein the […] is supported by the carrier (Fig. 9 reproduced below show the optical tracker including LED’s that are supported by a flexible substrate [carrier] (90), Para [0061] – “The tracking points 30 are carried by the flexible substrate 90”).

    PNG
    media_image5.png
    309
    416
    media_image5.png
    Greyscale

The disclosure of Shoepp is an analogous art considering it is in the field of optical tracking in a surgical navigation system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the carrier of Schoepp to achieve the same results. One would have motivation to combine because it provides “use of a non-rigid trackable device secured directly to the skin of the patient 24, such as the trackable device 26 a, can improve accuracy of the navigation procedure by reducing the possibility of being bumped or sagging.” (Para [0069]).
Regarding Claim 8, Rozenberg and Schoepp disclose all the elements of the claimed invention as cited in Claims 1 and 7.
wherein the carrier has an edge and the […] extends along the edge.
However Shoepp discloses wherein the carrier has an edge and the […] extends along the edge (As shown if Fig. 9 reproduced above the optical tracking system including the LED’s are placed along the edge of the substrate [carrier] (90)).
The disclosure of Shoepp is an analogous art considering it is in the field of optical tracking in a surgical navigation system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the carrier of Schoepp to achieve the same results. One would have motivation to combine because it provides “use of a non-rigid trackable device secured directly to the skin of the patient 24, such as the trackable device 26 a, can improve accuracy of the navigation procedure by reducing the possibility of being bumped or sagging.” (Para [0069]).
Regarding Claim 9, Rozenberg and Schoepp disclose all the elements of the claimed invention as cited in Claims 1 and 7.
Conversely Rozenberg does not teach wherein the carrier is flexible.
However Schoepp discloses wherein the carrier is flexible (Para [0062] – “a plurality of tracking points 30, in the form of optical emitters such as LEDs, are disposed on one side of a flexible substrate 90”).
The disclosure of Shoepp is an analogous art considering it is in the field of optical tracking in a surgical navigation system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the carrier of Schoepp to achieve the same results. One would have motivation to combine because it provides “use of a non-rigid trackable 
Regarding Claim 10, Rozenberg and Schoepp disclose all the elements of the claimed invention as cited in Claims 1 and 7.
Conversely Rozenberg does not teach wherein the carrier has the shape of a frame enclosing a central opening. 
However Schoepp discloses wherein the carrier has the shape of a frame enclosing a central opening (Para [0062] – “the flexible substrate 90 forms generally the shape of a rectangular or square frame surrounding a central window 92”).
The disclosure of Shoepp is an analogous art considering it is in the field of optical tracking in a surgical navigation system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the carrier of Schoepp to achieve the same results. One would have motivation to combine because it provides “use of a non-rigid trackable device secured directly to the skin of the patient 24, such as the trackable device 26 a, can improve accuracy of the navigation procedure by reducing the possibility of being bumped or sagging.” (Para [0069]).
Regarding Claim 11, Rozenberg discloses all the elements of the claimed invention as cited in Claim 1.
	As cited above Roxenberg discloses the tracker conversely Rozenberg does not teach further comprising an interface configured to couple the tracker to the patient or the surgical tool.
	However Schoepp discloses further comprising an interface configured to couple the tracker to the patient or the surgical tool (Para [0022] – “The tracking point or points may be disposed on one side .
The disclosure of Shoepp is an analogous art considering it is in the field of optical tracking in a surgical navigation system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the coupling of Schoepp to achieve the same results. One would have motivation to combine because it provides “use of a non-rigid trackable device secured directly to the skin of the patient 24, such as the trackable device 26 a, can improve accuracy of the navigation procedure by reducing the possibility of being bumped or sagging.” (Para [0069]).
Regarding Claim 12, Rozenberg and Schoepp disclose all the elements of the claimed invention as cited in Claims 1 and 11.
Conversely Rozenberg does not teach wherein the interface comprises at least one of an adhesive, a clamp, a screw, a snap-in-connector, and a magnet.
However Schoepp discloses wherein the interface comprises at least one of an adhesive, a clamp, a screw, a snap-in-connector, and a magnet (Para [0022] – “The tracking point or points may be disposed on one side of the flexible substrate. An adhesive may be disposed on the other side of the flexible substrate to allow the substrate to be secured to the outer surface of the body”).
The disclosure of Shoepp is an analogous art considering it is in the field of optical tracking in a surgical navigation system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rozenberg to incorporate the coupling of Schoepp to achieve the same results. One would have motivation to combine because it provides “use of a non-rigid trackable device secured directly to the skin of the patient 24, such as the trackable device 26 a, can .
Claims 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jajal et al. (US 20190142522 A1) and further in view of Rozenberg et al. (US 20020038121 A1).
Regarding Claim 13, Jajel et al. hereinafter Jajal discloses a surgical tool configured to be tracked by a surgical navigation system (Para [0028] – “Referring to the figures, systems for tracking the locations and/or orientations of incisions and/or rigid objects (e.g., hard tissue such as bones, surgical instruments, etc.) during surgery are shown and described”); and
a tracker coupled to the surgical tool (Para [0050] – “In some embodiments, the pose of the tool 82 is tracked in the working coordinate system (e.g., using a visual tracker 64 or by attachment to an optical fiber 30)”, therefore it is interpreted the tracker or optical fiber is coupled to the tool), the tracker comprising:
an optical fibre (Para [0050] – “In some embodiments, the pose of the tool 82 is tracked in the working coordinate system (e.g., using a visual tracker 64 or by attachment to an optical fiber 30)”) having a longitudinal extension and configured to be optically coupled to a light source such that the optical fibre transmits light emitted by the light source (Para [0029] – “One or more optical fibers 30 are configured to receive the optical signal from the light source 12 and to each emit a modified optical signal that is received by the sensing unit 14”, as shown in Fig. 1 optical fiber (30) has a longitudinal extension),
Conversely Jajal does not teach wherein the optical fibre has a lateral surface along its longitudinal extension and is configured to emit light via at least a portion of the lateral surface.
However Rozenberg discloses wherein the optical fibre has a lateral surface along its longitudinal extension and is configured to emit light via at least a portion of the lateral surface (Para [0035] – “Referring to FIG. 5, there is shown a catheter 502 with a waveguide 104, where the waveguide .
The disclosure of Rozenberg is an analogous art considering it is in the field of optical tracking of an optical fiber.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jajal to incorporate the optical fiber configuration of Rozenberg to achieve the same results. One would have motivation to combine because it provides “a simple and inexpensive apparatus for indicating the location of a Micro Procedure treatment tool inside a patient's body.” (Para [0006]).
Regarding Claim 16, Jajal and Rozenberg disclose all the elements of the claimed invention as cited in Claim 13.
Jajal further discloses wherein the surgical tool comprises a surgical needle (Para [0049] – “In some embodiments, a small incision is made using known techniques (e.g., piercing with a needle, etc.), and the tool 82 is inserted into the small incision. In other embodiments, the tip 88 of the tool 82 is sharpened to facilitate insertion into the soft tissue, forming an incision as the tool 82 is inserted”, therefore because tool 82 can be sharpened to form an incision it is interpreted the tool can be a needle) and at least a part of the optical fibre extends along a portion of the surgical needle (Para [0049] – “The tool 82 may be configured to hold the optical fiber 30 in place relative to the tool 82 during the process of insertion (e.g., by placing the optical fiber in a groove 90)”, Para [0050] – “In some embodiments, the pose of the tool 82 is tracked in the working coordinate system (e.g., using a visual tracker 64 or by attachment to an optical fiber 30)”).
Regarding Claim 17, Jajal and Rozenberg disclose all the elements of the claimed invention as cited in Claims 1 and 13.
at least one of the tracker according to claim 1 and additionally as cited above Jajal and Rozenberg disclose the surgical tool system according to claim 13; and
Jajal further discloses an optical sensor configured to detect light emitted by the optical fibre (Para [0062] – “Intraoperative imaging (i.e., imaging performed during surgery) may be used as it can provide pose information after the optical fibers 30 have been attached. The imaging may additionally locate the optical fibers 30 relative to the hard tissue 100. By way of yet another example, if an incision surrounding the hard tissue 100 is large enough, video recognition may be used to identify the surface 122. A camera, such as the camera 62 or another camera, may be configured to capture an image of the surface 122”)
The disclosure of Rozenberg is an analogous art considering it is in the field of optical tracking of an optical fiber.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jajal to incorporate the optical fiber configuration of Rozenberg to achieve the same results. One would have motivation to combine because it provides “a simple and inexpensive apparatus for indicating the location of a Micro Procedure treatment tool inside a patient's body.” (Para [0006]).
Regarding Claim 18, Jajal and Rozenberg disclose all the elements of the claimed invention as cited in Claims 1, 13, and 17.
Jajal further discloses further comprising a navigation controller configured to calculate a position and/or an orientation of the tracker in a coordinate system of the surgical navigation system based on the detected light (Para [0029] – “The fiber optic tracking system includes a light source 12 configured to emit an optical signal (e.g., light), a sensing unit 14, and a controller 16 operatively coupled to the sensing unit 14. One or more optical fibers 30 are configured to receive the optical signal .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jajal et al. (US 20190142522 A1) in view of Rozenberg et al. (US 20020038121 A1) and further in view of Siemionow et al. (US 20190053851 A1).
Regarding Claim 14, Jajal and Rozenberg disclose all the elements of the claimed invention as cited in Claim 13.
Jajel further discloses at least a part of the optical fibre of the tracker extends along at least a portion of the […] (Para [0049] – “The tool 82 may be configured to hold the optical fiber 30 in place relative to the tool 82 during the process of insertion (e.g., by placing the optical fiber in a groove 90)”, Para [0050] – “In some embodiments, the pose of the tool 82 is tracked in the working coordinate system (e.g., using a visual tracker 64 or by attachment to an optical fiber 30)”, therefore it is interpreted the optical fiber extends along at least a portion of the tool).
Conversely Jajal does not teach wherein the surgical tool comprises a surgical rod 
wherein the surgical tool comprises a surgical rod (Para [0026] – “The tracking system may further comprises means for real-time tracking of surgical instruments”, as shown in Fig. 3A the instrument is in the shape of a rod therefore it is interpreted as a surgical rod)

    PNG
    media_image6.png
    512
    661
    media_image6.png
    Greyscale

The disclosure of Siemionow is an analogous art considering it is in the field of optical tracking of surgical tools.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jajal to incorporate the surgical rod of Siemionow to achieve the same results. One would have motivation to combine because it provides “the intended use of this invention is both presurgical planning of ideal surgical instrument trajectory and placement, and intraoperative surgical guidance, with the objective of helping to improve surgical outcomes” (Para [0029]).
Regarding Claim 15, Jajal and Rozenberg disclose all the elements of the claimed invention as cited in Claims 13 and 14.
Conversely Jajal does not teach wherein the surgical rod is configured to be attachable to at least one vertebra.
 discloses wherein the surgical rod is configured to be attachable to at least one vertebra (Para [0069] – “the real world image: the patient anatomy, surgeon's hands and the instrument currently in use (which may be partially inserted into the patient's body and hidden under the skin)”, as shown in Fig. 3A reproduced above the tool is placed on the vertebrae therefore it is interpreted it may be partially inserted/attached to the vertebra).
The disclosure of Siemionow is an analogous art considering it is in the field of optical tracking of surgical tools.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jajal to incorporate the surgical rod of Siemionow to achieve the same results. One would have motivation to combine because it provides “the intended use of this invention is both presurgical planning of ideal surgical instrument trajectory and placement, and intraoperative surgical guidance, with the objective of helping to improve surgical outcomes” (Para [0029]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nikolchev (US 6336904 B1) and further in view of Siemionow et al. (US20190053851A1).
Regarding Claim 20, Nikolchev discloses all the elements of the claimed invention as cited in Claim 19.
Nikolchev further discloses wherein the tracker is part of a surgical tool system comprising the tracker and a surgical rod (Col. 6 lines 18-23 – “Localization wire 30 may be generally the Same as localization wire 10, including a shaft 32 and an anchor 34, but will further include a plurality of windowS36 Spaced apart axially along its length. An optical fiber or wavelength 33 runs axially through the shaft 32”, the localization wire is interpreted as the surgical tool, (Col. 1 lines 25-28 – “To at least partly alleviate this problem, tissue localization wires have been developed. Such wires are Small diameter, flexible rods having a barb, hook, or other anchor at their distal tips”), wherein at least a part of the optical fibre of the tracker extends along at least a portion of the surgical rod (Col. 6 lines 18-23 – “Localization wire 30 may be generally the Same as localization wire 10, including a shaft 32 and an anchor 34, but will further include a plurality of windowS36 Spaced apart axially along its length. An optical fiber or wavelength 33 runs axially through the shaft 32”), the method further comprising the steps of:
Conversely Nikolchev does not teach determining a current longitudinal extension of the surgical rod in the coordinate system of the surgical navigation system;
determining at least one of a target shape, target position and target orientation of the surgical rod; and
outputting instructions for at least one of reshaping, repositioning and reorienting of the surgical rod into the determined at least one of target shape, target position and target orientation.
However Siemionow discloses determining a current longitudinal extension of the surgical rod in the coordinate system of the surgical navigation system (Para [0082] – “as shown in FIG. 3C, the 3D image 171 may demonstrate a mismatch between a supposed position of the instrument according to the pre-operative plan 161, displayed as a first virtual image of the instrument 164A located at its supposed position, and an actual position of the instrument, visible either as the real instrument via the see-through mirror and/or a second virtual image of the instrument 164B overlaid on the current position of the instrument”, therefore if a virtual image of the actual position is overlaid a position of the longitudinal extension is determined, as shown in Fig. 3C the longitudinal extension of the surgical rod is shown);

    PNG
    media_image7.png
    331
    507
    media_image7.png
    Greyscale

determining at least one of a target shape, target position and target orientation of the surgical rod (Para [0082] – “as shown in FIG. 3C, the 3D image 171 may demonstrate a mismatch between a supposed position of the instrument according to the pre-operative plan 161, displayed as a first virtual image of the instrument 164A located at its supposed position, and an actual position of the instrument, visible either as the real instrument via the see-through mirror and/or a second virtual image of the instrument 164B overlaid on the current position of the instrument”); and
outputting instructions for at least one of reshaping, repositioning and reorienting of the surgical rod into the determined at least one of target shape, target position and target orientation (Para [0082] – “Additionally, graphical guiding cues, such as arrows 165 indicating the direction of the supposed change of position, can be displayed”, Fig. 3C shows the arrows indicating the change in position and orientation needed to reach the target [pre-operative plan]).
The disclosure of Siemionow is an analogous art considering it is in the field of optical tracking of surgical tools.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793